Name: Commission Regulation (EEC) No 502/78 of 9 March 1978 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68/ 16 Official Journal of the European Communities 10 . 3 . 78 COMMISSION REGULATION (EEC) No 502/78 of 9 March 1978 amending Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Arti ­ cles 12 (7) and 25 thereof, Whereas the trend of supplies to the Cologne market in the Federal Republic of Germany is such that this market can no longer be considered as a representa ­ tive market ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community (3) ; Article 1 In Annexes II and III to Regulation (EEC) No 610/77, under the heading 'A. Germany, 1 . Representative markets ', the market 'Koln ' is hereby deleted . Article 2 This Regulation shall enter into force on 13 March 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 March 1978 . For the Commission Finn GUNDELACH Vice-President 0) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . ( 3 ) OJ No L 77, 25 . 3 . 1977, p. 1 .